5. Cross-border exchange of information on road safety-related traffic offences (
Madam President, I will be very brief. I wish to thank my fellow Members who have agreed to my request, this time, on the urgency of adopting this agreement at second reading, but, above all, I want to convey to you the gratitude of the associations of victims and relatives of victims of traffic accidents on European roads, who have been waiting more than three years for this first step, which is crucial in order to prevent hundreds more deaths each year.
I am conscious of the institutional generosity shown by the European Parliament with this exceptional and unique gesture on the inclusion of correlation tables, a matter of fundamental importance for the proper application of European law on which, thus far, the Council has shown neither the diligence nor the commitment required.
Hence, I turn now to the President-in-Office of the Council to declare that, having welcomed the positive indications from the new Polish Presidency in relation to our just demand that the correlation tables be included, we hope and trust that a swift horizontal solution will be achieved, both in the Council and in the Commission. In this respect, I hope that the Member States will ensure an adequate transposition and application of this rule, in the greater interests of road safety and of all European citizens.
Member of the Commission. - Madam President, I would like to make a declaration on behalf of the Commission.
The Commission recalls its commitment towards ensuring that Member States establish correlation tables linking the transposition measures they adopt with the EU Directive and communicate them to the Commission in the framework of transposing EU legislation, in the interest of citizens, better law making and increasing legal transparency, and to assist the examination of the conformity of national rules with EU provisions.
The Commission regrets the lack of support for the provision included in the proposal for a Directive of the European Parliament and of the Council on a Directive facilitating cross-border enforcement in the field of road safety, which aimed to render the establishment of correlation tables obligatory.
The Commission, in a spirit of compromise and in order to ensure the immediate adoption of that proposal, can accept the substitution of the obligatory provision on correlation tables included in the text with a relevant recital encouraging Member States to follow this practice.
However, the position taken by the Commission in this case shall not be considered as a precedent. The Commission will continue its efforts with a view to finding, together with the European Parliament and the Council, an appropriate solution to this horizontal institutional issue.